J-S21036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GEORGE ERNEST KROUT, JR.                   :
                                               :
                       Appellant               :   No. 1574 MDA 2021

            Appeal from the PCRA Order Entered November 5, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0005716-2018


BEFORE: DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED SEPTEMBER 08, 2022

        George Ernest Krout, Jr. (Krout) appeals from the order denying his first

petition filed pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546, entered in the Court of Common Pleas of York County (PCRA

court). He argues that the PCRA court erred in denying his petition because

his sentence for failing to register is illegal as he could not be required to




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S21036-22


register as a sex offender pursuant to Act 291 of SORNA2 when he had no duty

to do so because he was incarcerated for the pertinent time period and since

Act 29 creates an irrebuttable presumption of dangerousness in violation of

his fundamental right to reputation. We vacate and remand.

                                               I.

       On August 10, 2018, a police criminal complaint was filed against Krout

for failing to register and provide updated address information. The Affidavit

of Probable Cause alleged that he was convicted in November 1994 for a July

1994 Indecent Assault and was convicted in October 1996 for a June 1994

Involuntary Deviate Sexual Intercourse (IDSI). When he was released from

prison in December 2017, he was required to register as a lifetime sexual


____________________________________________


1  On October 24, 1995, the first sex offender registration law known as
Megan’s Law, was enacted, and in 1999, the Supreme Court of Pennsylvania
deemed substantial portions of it to be unconstitutional.                  See
Commonwealth v. Williams, 733 A.2d 593 (Pa. 1999). Megan’s Law II was
effective on July 10, 2000. After making amendments to Megan’s Law, SORNA
I became effective on December 20, 2012, and applied to convicted sex
offenders already required to register and where prior sex offender
registration requirements had expired. In Commonwealth v. Muniz, 164
A.3d 1189, 1193 (Pa. 2017), the Court found SORNA I was an unconstitutional
violation of offenders’ ex post facto rights. On February 21, 2018, the General
Assembly passed Act 10 of SORNA to address Muniz. Act 10 split SORNA into
two parts: revised Subchapter H, which applied to crimes committed on or
after December 20, 2012; and Subchapter I, which applied to those crimes
committed before December 20, 2012. On June 12, 2018, the General
Assembly passed Act 29, re-enacting and amending SORNA (SORNA II) and
it was immediately effective.

2Sexual Offender Notification and Registration Act, 42 Pa.C.S. §§ 9799.51-
9799.75.


                                           -2-
J-S21036-22


offender due to his multiple convictions of sexually violent offenses under

Subchapter I of Sorna II. (See Police Criminal Complaint Affidavit of Probable

Cause, 8/10/18).

        On October 25, 2018, the Commonwealth filed an information formally

charging Krout with Failure to Verify Address/Be Photographed and Failure to

Register3 to which he pled guilty on November 17, 2020. Before the plea was

accepted, he completed a written colloquy in which he verified, in pertinent

part, that he committed the crime and was not coerced into entering a guilty

plea. (See Guilty Plea Colloquy, 11/17/20, at ¶¶ 18, 26, 36). At the guilty

plea hearing, he confirmed that he failed “to verify [his] address and/or be

photographed      by    authorities,”    as    required.   (Guilty   Plea/Sentencing,

11/17/20, at 6). When asked if he knew he was supposed to verify his address

with authorities, he responded in the affirmative and admitted that “Rockview,

when they released me, they told me to go to the courthouse and register, do

whatever, and I goofed up. … I got no problem with admitting that.” (Id. at

6-7). Krout was sentenced to not less than 40 nor more than 80 months’

incarceration. He did not file post-sentence motions or an appeal.

        On March 23, 2021, Krout filed a PCRA petition pro se.             Appointed

counsel filed an amended petition on May 20, 2021. The amended petition

contended ineffectiveness of counsel in failing to raise the SORNA II


____________________________________________


3   18 Pa.C.S. § 4915.2(a)(2), (3).


                                           -3-
J-S21036-22


challenges by allowing Krout to plead guilty because he had no duty to register

because, at the time he committed the crimes, there was no registration

requirement, as well as failing to challenge the constitutionality of Subsection

I of Act 29 of SORNA II, which created an irrebuttable presumption of future

dangerousness.

       The PCRA court filed notice of its intent to dismiss the petition without

a hearing on October 13, 2021. See Pa.R.Crim.P. 907(1). The petition was

formally denied on November 5, 2021, and Krout timely appealed. He filed a

concise statement of errors complained of on appeal pursuant to the court’s

order in which he raised the same three issues he claimed in his PCRA petition.

See Pa.R.A.P. 1925(b).

       On appeal, Krout again argues that the trial court erred in dismissing

his petition because, although he admitted that he failed to comply with the

registration provision of Subchapter I: (1) he had no duty to register under

any version of Megan’s Law or Subchapter I of SORNA II where his crimes

were committed in 1994 and he was incarcerated until 2017; and (2)

Subchapter I violates his fundamental constitutional right to reputation by

creating an irrebuttable presumption of future dangerousness.4 (See Krout’s

Brief, at 4, 9).


____________________________________________


4  In the argument section of his brief, Krout makes two one-sentence
allegations that trial counsel “was ineffective for failing to challenge Krout’s
(Footnote Continued Next Page)


                                           -4-
J-S21036-22


                                               II.

                                               A.

       As a preliminary matter, the Commonwealth notes that Krout has

waived his issues on several bases, including by failing to raise them at the

earliest possible opportunity pursuant to Section 9544(b) of the PCRA and in

failing to move to withdraw the guilty plea to Failure to Register or file a direct

appeal. (See Commonwealth’s Brief, at 8-9); Commonwealth v. McGriff,

638 A.2d 1032, 1036 (Pa. Super. 1994) (“Ordinarily, failure to petition to

withdraw plea, combined with failure to pursue direct appeal will bar

consideration of an attack on one’s plea in collateral proceedings.”); 42

Pa.C.S. § 9544(b) (“[A]n issue is waived if the petitioner could have raised it

but failed to do so before trial, at trial, during unitary review, on appeal or in

a prior state postconviction proceeding.”).          However, legality of sentence

claims cannot be waived. See Commonwealth v. McIntyre, 232 A.3d 609

(Pa. 2020).

       Krout entered a guilty plea at which he admitted to Failing to Register

and did not claim that he had no duty to do so under Subchapter I. He did

not file a motion to withdraw his guilty plea or file a direct appeal. However,

we interpret his claim as a challenge to the legality of his sentence. In other



____________________________________________


registration requirements at the time he was charged with Failure to Register.”
(Krout’s Brief, at 16, 18).


                                           -5-
J-S21036-22


words, he could not be found guilty and sentenced for Failing to Register

pursuant to Subchapter I where he did not violate it and it is unconstitutional.

Hence, we will review the merits of his claims.

                                               B.

       Krout first contends that the PCRA court erred in dismissing his petition

because he was not required to register on or after April 22, 1996, but before

December 20, 2012, when he was incarcerated during that period as required

by SORNA II, and the obligation to register does not commence until after

release from prison.5, 6

       Megan’s Law became effective on April 21, 1996, and required lifetime

registration for individuals convicted of IDSI. See 42 Pa.C.S. § 9799.55(b).



____________________________________________


5  We note briefly that any argument that Krout is not required to register
because he committed IDSI before Megan’s Law was enacted fails. As
observed by the PCRA court, in Commonwealth v. Lacombe, 234 A.3d 602
(Pa. 2020), the Pennsylvania Supreme Court held that Subchapter I of SORNA
II is not punitive and, therefore, does not violate the ex post facto clause when
applied retroactively. (See Rule 907 Notice, at 1). In T.S. v. Pennsylvania
State Police, 241 A.3d 1091 (Pa. 2020), it extended Lacombe to reverse a
finding that Subchapter I does not apply where the defendant’s sex crimes
occurred in 1980 before the enactment of any registration scheme. As a
result, any claim that SORNA II does not apply because Krout committed the
subject IDSI prior to the enactment of a registration statute fails.

6 Krout’s issues raise questions of law. “[O]ur standard of review from the
denial of a PCRA petition is limited to examining whether the PCRA court’s
determination is supported by the evidence of record and whether it is free of
legal error. … [W]e apply a de novo standard of review to the PCRA court’s
legal conclusions.” Commonwealth v. King, 259 A.3d 511, 520 (Pa. Super.
2021).


                                           -6-
J-S21036-22


Megan’s Law II replaced Megan’s Law I and became effective on July 10, 2000.

As explained more fully in footnote 1, after several iterations of Megan’s Law

and SORNA, the General Assembly enacted SORNA II on December 20, 2012.

Subchapter I of Act 29 provides that it applies to persons:

             (1) convicted of a sexually violent offense committed on or
       after April 22, 1996, but before December 20, 2012, whose period
       of registration with the Pennsylvania State Police, as described in
       section 9799.55 (relating to registration), has not expired; or

             (2) required to register with the Pennsylvania State Police
       under a former sexual offender registration law of this
       Commonwealth on or after April 22, 1996, but before December
       20, 2012, whose period of registration has not expired.

42 Pa.C.S. § 9799.52.

       Krout argues he did not become a person “required to register” under

Subsection (2) until he was released from prison, which was after December

20, 2012.7 (See Krout’s Brief, at 10-16). The Commonwealth responds that

“whether [Krout] was a person required to register within the statutory

framework is separate and apart from his period of registration and when it

began.” (Commonwealth’s Brief, at 13).

       In support of his position, Krout urges us to adopt the reasoning in the

unpublished Commonwealth Court case, Smolsky v. Blacker, 2019 WL

2400283, (Pa. Cmwlth. filed May 20, 2019) (unreported opinion), to support



____________________________________________


7 We agree with Krout’s claim that he does not fit in Subsection (1) because
his offense occurred in 1994 and we confine our review to that argument.


                                           -7-
J-S21036-22


his position.8 In Smolsky, the petitioner argued that he was not required to

register under SORNA II because it was an ex post facto law under Muniz.

Smolsky, supra at *2. The Commonwealth responded that Muniz did not

declare SORNA II unconstitutional, and that the conviction and release dates

are immaterial to the issue of whether Act 29 is constitutional. See id.

       Smolsky committed the subject crimes in 1987, was convicted in 1989

and sentenced in 1991.          He was released on parole in April 2017.      The

Commonwealth Court found that Subchapter I by its plain terms does not

apply to Smolsky, reasoning:

             First, he was not convicted of a sexually violent offense
       committed “on or after December 20, 2012,” nor was he
       “convicted of a sexually violent offense committed on or after April
       22, 1996, but before December 20, 2012.”             42 Pa. C.S.
       §§ 9799.11(c), 9799.52(1). Rather, it is undisputed that Mr.
       Smolsky was convicted in 1989 for offenses he committed in 1987.

             Second, Mr. Smolsky was not “required to register with the
       Pennsylvania State Police under a former sexual offender
       registration law of this Commonwealth on or after April 22, 1996,
____________________________________________


8  Both the Superior Court and the Commonwealth Court have implemented
internal operating procedures that allow reliance on unreported decisions filed
after a certain date for their persuasive value. See Superior Court I.O.P.
65.37(B) (Superior Court may rely on unpublished memorandum decisions
filed after May 2, 2019 for their persuasive value); Commonwealth Court
I.O.P. 69.414(a) (Parties may cite to unreported Commonwealth Court panel
decisions filed after January 15, 2008 for their persuasive value). This Court
is not bound by the decisions of the Commonwealth Court, but “such decisions
provide persuasive authority, and we may turn to our colleagues on the
Commonwealth Court for guidance when appropriate.” Commonwealth v.
Hunt, 220 A.3d 582, 590 (Pa. Super. 2019) (citation omitted). Instantly, it
is appropriate for us to turn to our Commonwealth Court colleagues for
guidance because Krout’s claim is an issue of first impression in this Court.


                                           -8-
J-S21036-22


       but before December 20, 2012.” 42 Pa. C.S. § 9799.52(2). A
       convicted sex offender’s registration obligation does not begin
       until he or she is released from incarceration. See 42 Pa. C.S.
       § 9799.15(b)(1)(i)(A) and (B) (stating that a sex offender’s period
       of registration “shall commence upon . . . release from
       incarceration in a State or county correctional facility” or upon
       “parole or a sentence of probation”). It is undisputed that Mr.
       Smolsky was released on parole in April 2017. Thus, even if Mr.
       Smolsky had been required to register under a prior version of
       SORNA, he would not have been required to register between April
       22, 1996 and December 20, 2012 because he was still
       incarcerated during that period, as Mr. Blocker plainly
       acknowledges.

Smolsky, supra at *4-6.

       However, Smolsky does not even have any persuasive authority

because the en banc published opinion, C.M. v. Pennsylvania State Police,

269 A.3d 1280 (Pa. Cmwlth. 2022), decided after our Supreme Court issued

its decisions in Lacombe and T.S., rejected Smolsky and the same

arguments presented here.9


____________________________________________


9 In C.M., the Commonwealth Court found its unreported panel decision in
Smolsky to be “unavailing.” C.M., supra at 1285. It stated that Smolsky
was not precedential and distinguishable because the PSP did not raise the
arguments it did in C.M. and, therefore, the Court had not considered them
in rendering its decision. The Court added that it had “expressly directed
supplemental briefing on the applicability of the registration requirement in
that case, but neither party provided any analysis in its supplemental brief
that was helpful to the Court” and it was not its responsibility to argue on
behalf of a party. C.M., supra at 1285 (citing Smolsky, supra at *4 n.4
(stating that “[a]lthough they filed their supplemental briefs in a timely
fashion, [the parties] failed to adequately address the question posed by this
Court or to provide any meaningful legal analysis to assist this Court in
deciding whether the provisions of [SORNA II] apply to Mr. Smolsky”). We
are not persuaded by Krout’s argument that we should ignore this explanation
(Footnote Continued Next Page)


                                           -9-
J-S21036-22


       In C.M., the petitioner committed his relevant sexual crimes in 1987,

was sentenced prior to the Megan’s Law enactment and was released from

prison in 2020. C.M. argued that Subchapter I did not apply to him because

“he was first ‘required to register’ under Megan’s Law II ‘upon release’ from

prison in 2020,” but “Subchapter I … applies only to offenders who were

‘required to register ... on or after April 22, 1996, but before December 20,

2012.’” C.M., supra at 1283. The Pennsylvania State Police (PSP) responded

that the obligation to register arose when Megan’s Law II became effective

in 2000 while C.M. was incarcerated and did not exclude incarcerated

individuals from the registration requirement.      Hence, only the duty to

register arose upon release from prison because, until that time, the person’s

address was known. See id.

       Rather than adopt the plain language approach used in Smolsky, in

C.M., the Commonwealth Court distinguished when a defendant becomes

obligated for lifetime registration from the procedure of how and when the

performance of the obligation would begin.         It found that, although a

defendant would not be required to perform the registration obligation until

release from prison, he was obligated upon conviction of a listed offense.

See C.M., supra at 1284-85.



____________________________________________


and we discern no reason to reach an opposite conclusion than the
Commonwealth Court did on how to treat its own precedent.


                                          - 10 -
J-S21036-22


      The Court explained its reasoning, providing the pertinent legislative

history, as follows:

            Section 9795.1 of Megan’s Law II was titled “Registration.”
      Section 9795.1(b)(2) of Megan’s Law II imposed a lifetime
      registration requirement on individuals convicted of listed
      offenses, including rape, one of the crimes of which C.M. was
      convicted. Formerly 42 Pa.C.S. § 9795.1(b)(2). … [N]othing in
      that provision excepted already-incarcerated individuals from its
      application. [See id.]

            The point in time at which registration would begin,
      however, was contained in a separate section of Megan’s Law II,
      Section 9795.2, titled “Registration Procedures and Applicability.”
      Formerly 42 Pa.C.S. § 9795.2. Section 9795.2(a)(1) provided:
      “Offenders and sexually violent predators shall be required to
      register all current residences or intended residences with the
      [PSP] upon release from incarceration, upon parole from a state
      or county correctional institution, or upon the commencement of
      a sentence of intermediate punishment or probation.” Formerly
      42 Pa.C.S. § 9795.2(a)(1) (2000).

            Reading Section 9795.1 and 9795. together, it is apparent
      that the obligation to register arose under Section 9795.1 upon
      the enactment of Megan’s Law II with regard to individuals
      incarcerated for sex offenses on that date. Therefore, C.M., who
      was incarcerated on the effective date of Megan’s Law II, became
      obligated for lifetime registration on that date.

            By contrast, Section 9795.2, which expressly related only to
      registration procedures, merely provided the timing and
      mechanism of when and how performance of the registration
      obligation would begin.      Thus, only C.M.’s duty to begin
      performing that obligation, not the obligation itself, arose upon his
      subsequent release. The date of his release was irrelevant to his
      registration obligation.

             As discussed above, Subchapter I of SORNA II applies to
      individuals who were “required to register with the [PSP] under a
      former sexual offender registration law ... on or after April 22,
      1996, but before December 20, 2012, whose period of registration
      has not expired.” 42 Pa.C.S. § 9799.52(2). C.M. incurred a
      lifetime registration requirement upon the effective date of

                                     - 11 -
J-S21036-22


       Megan’s Law II in 2000, i.e., after April 22, 1996, but before
       December 20, 2012. As a lifetime requirement, it has not expired.
       Accordingly, C.M. must register with the PSP for his lifetime.

C.M., supra at 1284-85 (record citations omitted; emphases in original). We

find the reasoning of C.M., relying on the history of Megan’s Law II and SORNA

II, to be persuasive.

       Here, Krout was convicted of IDSI, an enumerated offense, on

November 18, 1996, seven months after Megan’s Law I was enacted. After it

was found unconstitutional, Megan’s Law I was replaced by Megan’s Law II in

2000, which immediately imposed a lifetime registration requirement on Krout

effective immediately.       Hence, although his duty to begin performing his

obligation arose upon his release, the obligation itself arose in 2000, i.e.,

after April 22, 1996, and before December 20, 2012, for purposes of

Subsection I of Act 29.10

       Moreover, we agree with the Commonwealth’s argument that to find

otherwise would produce absurd results. (See Commonwealth’s Brief, at 13-




____________________________________________


10 A petition for allowance of appeal on this issue filed on February 28, 2022,
in the Pennsylvania Supreme Court from the Commonwealth Court’s decision
in C.M. v. Pennsylvania State Police, 269 A.3d 1280 (Pa. Cmwlth 2022),
at docket number 25 MAP 2022. Krout invites us to hold our disposition in
abeyance pending the Supreme Court’s decision. However, we decline to do
so as it is this Court’s duty to apply the law as it exists at the time of rendering
our decision. See Commonwealth v. Rightley, 617 A.2d 1289, 1291 (Pa.
Super. 1992).


                                          - 12 -
J-S21036-22


14); Lewis, supra at 790 (“The legislature does not intend a result that is

absurd and unreasonable.”). As observed by C.M.:

      [T]he result of [Krout and] C.M.’s construction of Subchapter I
      would have absurd results.         For example, if two persons
      committed sex offenses on the same day and were incarcerated
      at the same time, and one of them, who committed a less serious
      offense, was released before December 20, 2012, but the other,
      who committed the more serious crime, was not released until
      after December 20, 2012, [the petitioners’] reading of the statute
      would mean that the offender committing the less serious crime
      would have to register and the offender committing the more
      serious crime—and thus posing the more serious risk of harm to
      the public—would not. Such a result would directly contravene
      the legislative policy underlying both Megan’s Law II and SORNA
      II to protect “the safety and general welfare” of Pennsylvania
      citizens.     Formerly 42 Pa.C.S. § 9791(b); 42 Pa.C.S.
      § 9799.11(b)(1).

C.M., supra at 1285-86 (record citations omitted). We agree with the above

well-reasoned explanation.

      For all of the foregoing reasons, we conclude that Krout is not entitled

to relief on his first issue.

                                       C.

      Krout next claims that he cannot be required to register because SORNA

II creates an irrebuttable presumption of future dangerousness in violation of

his fundamental constitutional right to reputation under the Due Process

Clause   of   the   Pennsylvania   Constitution   by   creating   an   irrebuttable




                                      - 13 -
J-S21036-22


presumption that he is at a high risk to commit another sexual offense.11 (See

Krout’s Brief, at 16). He maintains registration encroaches on the protected

reputation interest by “expos[ing] registrants to ostracism,” the “high risk”

designation is not universally true for all sex offenders and a reasonable

alternative means exists for determining the risk of individual offenders. (Id.

at 17-18).12 In support of that conclusion, he cites in his brief to a study

purportedly supporting his position.

       In challenging the constitutionality of a statute, a party “must meet the

high burden of demonstrating that the statute clearly, palpably, and plainly

violates the Constitution.”        In re J.B., 107 A.3d 1 (Pa. 2014) (citation

omitted). “[I]rrebuttable presumptions are violative of due process where the


____________________________________________


11 Article I, Section 1 of the Pennsylvania Constitution, Pennsylvania’s due
process clause, provides, “All men are born equally free and independent, and
have certain inherent and indefeasible rights, among which are those of
enjoying and defending life and liberty, of acquiring, possessing and
protecting property and reputation, and of pursuing their own happiness.”
(emphasis added).

12 Subchapter I also establishes a website to be operated in conjunction with
the statewide registry.     The website publishes information about each
registered offender including name and known aliases; year of birth;
residence; the location of any schools attended by the offender; employment
location; a photograph updated yearly; a physical description of the offender;
the license plate number and a description of any vehicle owned or registered
to the offender; a status report regarding whether the offender is compliant
with SORNA; an indication of whether the offender’s victim was a minor; a
description of the offense committed by the offender; the dates of the offense
and conviction; and the location of the offender’s temporary shelter and
whether the offender receives mail, if the offender is homeless. 42 Pa. C.S.
§ 9799.63(c).


                                          - 14 -
J-S21036-22


presumption is deemed not universally true and a reasonable alternative

means of ascertaining that presumed fact are available.” In re J.B., 107 A.3d

1, 15 (Pa. 2014) (citation omitted).

      Here, the PCRA court relied on our recent decision in Commonwealth

v. Spears, 253 A.3d 280 (Pa. Super. 2021) (unreported memorandum), to

support its conclusion that Krout’s irrebuttable presumption claim lacks merit.

(See Rule 907 Notice, at 2) (pagination provided). In Spears, we rejected a

claim that SORNA II violated any constitutional right to reputation because

Subchapter I does not signal the dangerousness of any particular offender and

merely provides that adult sex offenders, as a group, have a high risk of

recidivism making a hearing on an offender’s individual dangerousness

irrelevant to the universal truth of the group as a whole. We do not follow

Spears reasoning for several reasons.

      First, Spears is in conflict with our Supreme Court’s holding in

Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020), where our Supreme

Court explicitly recognized the claim that the registration requirements of

SORNA II could be unconstitutional because, among other things, it violated

an offender’s fundamental constitutional right to reputation.        Determining

instead that the factual record was not sufficiently developed in the trial court,

our Supreme Court remanded “to allow the parties to address whether a

consensus has developed to call into question the relevant legislative policy




                                       - 15 -
J-S21036-22


decisions impacting offenders’ constitutional rights.”     Torsilieri, supra at

587.

       Second, in Commonwealth v. Muhammad, 241 A.3d 1149, 1155 (Pa.

Super. 2020), in a precedential binding opinion, we held that a petitioner could

raise both a facially and “as applied” challenge to SORNA II on the basis that

the registration requirements were violative of an offender’s constitutional

rights.13 In that case, in holding that the offender made out her “as applied”

challenge, we held that:



____________________________________________


13   Muhammad observed:

              There are two types of constitutional challenges, facial and
       as-applied. Commonwealth v. Brown, 26 A.3d 485, 493 (Pa.
       Super. 2011). A facial attack tests a law’s constitutionality based
       on its text alone without considering the facts or circumstances of
       a particular case. Id. The court does not look beyond the
       statute’s explicit requirements or speculate about hypothetical or
       imaginary cases. Germantown Cab Company v. Philadelphia
       Parking Authority, 651 Pa. 604, 206 A.3d 1030, 1041 (2019).
       An as-applied attack on a statute is more limited. It does not
       contend that a law is unconstitutional as written, but that its
       application to a particular person under particular circumstances
       deprives that person of a constitutional right. Brown, 26 A.3d at
       493. “[W]hile as-applied challenges require application of the
       ordinance to be ripe, facial challenges are different, and ripe upon
       mere     enactment      of   the    ordinance.”        Philadelphia
       Entertainment & Development Partners v. City of
       Philadelphia, 594 Pa. 468, 937 A.2d 385, 392 n. 7 (2007). It is
       permissible to raise both facial and as-applied challenges to a
       statute. Id. (addressing both facial and as-applied challenges to
       tax ordinance).

Muhammad, supra at 1155.


                                          - 16 -
J-S21036-22


      “[R]eputation is an interest that is recognized and protected by
      our highest state law: our Constitution.” R. v. Department of
      Public Welfare, 636 A.2d 142, 149 (Pa. 1994) (citing Pa. Const.,
      Art. I, § 1). It is beyond serious dispute that registration as a sex
      offender creates a presumption—indeed, a stigma—that Appellant
      is a dangerous adult who is likely to commit further sexual
      offenses. 42 Pa.C.S.A. § 9799.11(a)(4). This mark of disgrace
      profoundly affects her ability to obtain employment, education,
      and housing, which in turn impedes her ability to function as a
      productive member of society. Furthermore, SORNA fails to
      provide Appellant a meaningful opportunity to rebut the
      presumption that she is a danger to re-offend.              She was
      automatically designated a Tier I sexual offender based on her
      convictions for interference and conspiracy, and she will not have
      any opportunity to challenge this designation or claim that she has
      been rehabilitated throughout the fifteen-year registration period.
      These factors convince us that SORNA, as applied to this case,
      creates an irrebuttable presumption that encroaches upon
      Appellant’s constitutional interest in her reputation.

Muhammad, supra at 1158.

      Because we are bound by the Muhammad holding that SORNA II may

violate an offender’s right to reputation, the PCRA court erred in holding that

Krout cannot maintain a claim that its registration unconstitutionally violates

his right to his reputation as applied.

      Because the PCRA court dismissed Krout’s PCRA petition without a

hearing pursuant to Pa.Crim.R. 907(1), Krout was precluded from presenting

any scientific evidence that SORNA registration requirements violated his due

process rights. In Torsilieri, where the defendant submitted expert affidavits

citing scientific studies indicating that sexual offenders had low recidivism

rates, our Supreme Court determined that “a hearing on the merits of the

evidence” was necessary instead of “mere citations” to studies. Because no


                                     - 17 -
J-S21036-22


evidence was allowed in the PCRA proceeding hearing, in accordance with

Torsilieri, we vacate the order denying Krout’s PCRA petition and remand for

a hearing at which the parties can present evidence regarding the

constitutionality of SORNA’s registration requirements. See Torsilieri, supra

at 596; see also Commonwealth v. Asher, 244 A.3d 27, 32 (Pa. Super.

2021) (concluding that remand was necessary based on Torsilieri because

the defendant raised an irrebuttable presumption claim before the trial court,

but the court declined to hold a hearing).14

       Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2022




____________________________________________


14 Finally, we note that although Krout has failed to raise it as an independent
issue, he alleges that trial counsel was ineffective for “failing to challenge his
registration requirements at the time he was charged with Failure to Register”
on the bases raised in his brief. (Krout’s Brief, at 16, 18). However, he
provides no discussion or pertinent citation for these bald one-sentence
claims, severely hampering our ability to conduct meaningful appellate review.
See Pa.R.A.P. 2119(a) (an appellant’s argument shall contain “such discussion
and citation of authorities as are deemed pertinent.”). Hence, we find these
issues waived. See Interest of D.C., 263 A.3d 326, 336 (Pa. Super. 2021)
(finding waiver where appellant failed to provide citation to authority and
record).

                                          - 18 -